DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and  6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2013/0225239) in view of Holtmanns et al (2013/0023309).
Regarding claim 1.  Wu teaches a SIM router device (figure 6, item 600 - UE (e.g., SIM router device) has processor 12, baseband chip 610) configured to access a SIM that stores a first authentication application (0051, figure 6, VSIM 10 – stores authentication information for first wireless technology/operator, VSIM 20 – stores authentication information for second wireless technology/operator, 0039 – authentication information can include secret key used for authentication) and a second authentication application (0051, figure 6, VSIM 10 – stores authentication information for first wireless technology/operator, VSIM 20 – stores authentication information for second wireless technology/operator, 0039 – authentication information can include secret key used for authentication), the SIM router device comprising: 
a first input interface  connected with a wireless baseband device that is configured to perform wireless communication (0051, figure 6, VSIM 10 – stores authentication information for first wireless technology/operator and the first VSIM10 is connected with the baseband chip 610 that is configured to perform wireless communication via RF module 620); 
a second input interface connected with the wireless baseband device (0051, figure 6, VSIM 20 – stores authentication information for second wireless technology/operator and the second VSIM 20 is connected with baseband chip 610 to perform wireless communication via RF module 620);
a mapping information storage unit configured to acquire an authentication application list that lists the first authentication application and the second authentication application from the SIM, and store a mapping information in which the first input interface is associated with the first authentication application and the second input interface is associated with the second authentication application; and 
a controller configured to route (0051, figure 6 wherein UE has processor 612 configured to read, write, input/output data to/from SIM cards), based on the mapping information, 
a first instruction received by the first input interface from the wireless baseband device to the first authentication application of the SIM (0051, figure 6 wherein UE has processor 612 configured to read, write, input/output data to/from first VSIM 10), and 
a second instruction received by the second input interface from the wireless baseband device to the second authentication application of the SIM (0051, figure 6 wherein UE has processor 612 configured to read, write, input/output data to/from second VSIM 20).
	Wu does not teach a mapping information storage unit.
	Holtmanns also teaches a SIM routing device (UE item 10, figure 1) wherein EF DIR stored at the secure modules (figure 2, 0044, 0048) and a copy of the EF DIR may also be stored at the UE (0049) which makes it easier for network operators (0018-0019, 0026 – remote management, 0034-0035) to remotely downloading/provision information stored in the EF DIR (0050 – during download an entry in the EF DIR is created and a copy of the EF DIR is also placed in the selector assistant (item 30 in figures 1 and 2)).  The EF DIR contains the application identity (AID) that is different for each MNO’s application (e.g, EF DIR stores mapping between AIDs and USIMs, 0051, 0053).  The selector assistant (item 30 in figures 1 and 2) may be located in the UE or in the baseband module (0042, 0073-0074).  Holtmanns teaches first input interface and second input interface connected to wireless baseband device (0039)
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the UE as taught by Wu to include EF DIR information (e.g., mapping AID to SIM) as taught by Holtmanns thereby enabling different operators the ability to remotely provision/change/update the EF DIR information in a more easily manner.
Regarding claim 6.  Wu teaches communication terminal device comprising:	an antenna configured to receive a high frequency signal (figure 6, item 620 – RF module configured to receive high frequency signal); a wireless baseband device configured to perform wireless communication and convert the high frequency signal received by the antenna into a baseband signal (0051, figure 6, item 610 – baseband chip configured to perform wireless communication and convert signals, including ADC/DAC, gain adjustment, modulating/demodulating, coding/decoding, and so on) ; and 
a SIM router device configured to receive, from the wireless baseband device, a first instruction and a second instruction generated from the baseband signal (0051, figure 6 wherein UE has processor 612 configured to read, write, input/output data to/from first VSIM 10 (e.g.,. first instruction) and read/write/input/output data to/from second VSIM 20 (e.g., second instruction)), and
access a SIM that stores a first authentication application and a second authentication application (0051, figure 6 wherein UE has processor 612 configured to read, write, input/output data to/from first VSIM 10 (e.g.,. first instruction) and read/write/input/output data to/from second VSIM 20 (e.g., second instruction)), 
wherein the SIM router device includes a first interface connected with the wireless baseband device, a second interface connected with the wireless baseband device (figure 6 wherein UE has processor 612, baseband chip 610 connecting to RF module 620, 0051 wherein RF module 620 comprises a plurality of hardware components to implement switching of the wireless frequencies (e.g., first input interface/second input interface)), 
a mapping information storage unit configured to acquire an authentication application list that lists the first authentication application and the second authentication application from the SIM, and store a mapping information in which the first input interface is associated with the first authentication application and the second input interface is associated with the second authentication application, and 
a controller configured to route (0051, figure 6 wherein UE has processor 612 configured to read, write, input/output data to/from SIM cards), based on the mapping information, 
the first instruction received by the first input interface from the wireless baseband device to the first authentication application of the SIM (0051, figure 6 wherein UE has processor 612 configured to read, write, input/output data to/from first VSIM 10), and 
the second instruction received by the second input interface from the wireless baseband device to the second authentication application of the SIM (0051, figure 6 wherein UE has processor 612 configured to read, write, input/output data to/from second VSIM 20). 
Wu does not teach a mapping information storage unit.
	Holtmanns also teaches a SIM routing device (UE item 10, figure 1) wherein EF DIR stored at the secure modules (figure 2, 0044, 0048) and a copy of the EF DIR may also be stored at the UE (0049) which makes it easier for network operators (0018-0019, 0026 – remote management, 0034-0035) to remotely downloading/provision information stored in the EF DIR (0050 – during download an entry in the EF DIR is created and a copy of the EF DIR is also placed in the selector assistant (item 30 in figures 1 and 2)).  The EF DIR contains the application identity (AID) that is different for each MNO’s application (e.g, EF DIR stores mapping between AIDs and USIMs, 0051, 0053).  The selector assistant (item 30 in figures 1 and 2) may be located in the UE or in the baseband module (0042, 0073-0074).  Holtmanns teaches first input interface and second input interface connected to wireless baseband device (0039)
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the UE as taught by Wu to include EF DIR information (e.g., mapping AID to SIM) as taught by Holtmanns thereby enabling different operators the ability to remotely provision/change/update the EF DIR information in a more easily manner.
Regarding claim 7.  Wu teaches a method of routing by a SIM router device (figure 6, item 600 - UE (e.g., SIM router device) has processor 12, baseband chip 610) configured to access a SIM that stores a first authentication application (0051, figure 6, VSIM 10 – stores authentication information for first wireless technology/operator, VSIM 20 – stores authentication information for second wireless technology/operator, 0039 – authentication information can include secret key used for authentication) and a second authentication application (0051, figure 6, VSIM 10 – stores authentication information for first wireless technology/operator, VSIM 20 – stores authentication information for second wireless technology/operator, 0039 – authentication information can include secret key used for authentication), the SIM router device including a first input interface (0051, figure 6, VSIM 10 – stores authentication information for first wireless technology/operator and the first VSIM10 is connected with the baseband chip 610 that is configured to perform wireless communication via RF module 620) and a second input interface connected with a wireless baseband device configured to perform wireless communication (0051, figure 6, VSIM 20 – stores authentication information for second wireless technology/operator and the second VSIM 20 is connected with baseband chip 610 to perform wireless communication via RF module 620), the method comprising: 
acquiring an authentication application list that lists the first authentication application and the second authentication application from the SIM; 
storing a mapping information in which the first input interface is associated with the first authentication application and the second input interface is associated with the second authentication application; 
routing (0051, figure 6 wherein UE has processor 612 configured to read, write, input/output data to/from SIM cards), based on the mapping information, a first instruction received by the first input interface from the wireless baseband device to the first authentication application of the SIM (0051, figure 6 wherein UE has processor 612 configured to read, write, input/output data to/from first VSIM 10) and a second instruction received by the second input interface from the wireless baseband device to the second authentication application of the SIM (0051, figure 6 wherein UE has processor 612 configured to read, write, input/output data to/from second VSIM 20). 
Wu does not teach acquiring an authentication application list that lists the first authentication application and the second authentication application from the SIM; 
storing a mapping information in which the first input interface is associated with the first authentication application and the second input interface is associated with the second authentication application
Holtmanns also teaches a SIM routing device (UE item 10, figure 1) wherein EF DIR stored at the secure modules (figure 2, 0044, 0048) and a copy of the EF DIR may also be stored at the UE (0049) which makes it easier for network operators (0018-0019, 0026 – remote management, 0034-0035) to remotely downloading/provision information stored in the EF DIR (0050 – during download an entry in the EF DIR is created and a copy of the EF DIR is also placed in the selector assistant (item 30 in figures 1 and 2)).  The EF DIR contains the application identity (AID) that is different for each MNO’s application (e.g, EF DIR stores mapping between AIDs and USIMs, 0051, 0053).  The selector assistant (item 30 in figures 1 and 2) may be located in the UE or in the baseband module (0042, 0073-0074).  Holtmanns teaches first input interface and second input interface connected to wireless baseband device (0039)
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the UE as taught by Wu to include EF DIR information (e.g., mapping AID to SIM) as taught by Holtmanns thereby enabling different operators the ability to remotely provision/change/update the EF DIR information in a more easily manner.
2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Holtmanns further in view of Collet et al (GB 2517762A).
Regarding claim 2.  Wu in view of Holtmanns does not teach wherein when the controller routes the first instruction to the first authentication application, the controller routes the second instruction to the second authentication application after the controller receives a response to the first instruction from the SIM.
	Collet teaches using half-duplex communication between controller and UICC wherein UE routes the second communication after UE receives a response (page 4, lines 5-13, page 10 line 27 – page 11 line 13) ensuring that transmit/receive data are not being transmitted simultaneously.
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the invention as taught by  Wu in view of Holtmanns to use half-duplex communication between the controller and eSIMs as taught by Collet thereby ensuring that transmit/receive data are not being transmitted simultaneously.
3.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Holtmanns further in view of Li et al (2015/0350879).
Regarding claim 3.  Wu in view of Holtmanns do not teach wherein an output logical channel of an output interface is associated with the mapping information. 
Li teaches an eUICC platform operating system interacting with eSIMs associated with logical channels to facilitate identification and access to file structures and applications of the eSIM (abstract).  Logical channels can be used to separate the manner in which eSIMs are accessed by the eUICC.  Subsequently, each application can be uniquely identified by the command SELECT (eSIM ID, AID) (0007, 0020, 0030, figure 6B).  The UE baseband module can be aware of the different eSIMs managed by the eUICC (0031, 0046, 0053-0054).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the invention as taught by  Wu in view of Holtmanns to use logical channels as taught by Li thereby eliminating potential conflicts between the baseband module and eSIMs (Li at 0053), as well as, enabling simultaneously activation of eSIMs (Li at 0054)
Regarding claim 4. Wu in view of Holtmanns do not teach wherein input logical channels of the first input interface and the second input interface are associated with the mapping information. 
Li teaches an eUICC platform operating system interacting with eSIMs associated with logical channels to facilitate identification and access to file structures and applications of the eSIM (abstract).  Logical channels can be used to separate the manner in which eSIMs are accessed by the eUICC.  Subsequently, each application can be uniquely identified by the command SELECT (eSIM ID, AID) (0007, 0020, 0030, figure 6B).  The UE baseband module can be aware of the different eSIMs managed by the eUICC (0031, 0046, 0053-0054).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the invention as taught by  Wu in view of Holtmanns to use logical channels as taught by Li thereby eliminating potential conflicts between the baseband module and eSIMs (Li at 0053), as well as, enabling simultaneously activation of eSIMs (Li at 0054).
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Holtmanns further in view of Royston (2013/0144793).
Regarding claim 5. Wu in view of Holtmanns do not teach wherein a flag information indicating a selection state of an EF DIR is associated with the mapping information.
Royston teaches storing a flag (item 706 in figure 7B) associated with AIDs (item 702 figure 7B) wherein the flag associated with each AID indicates which applications that can be executed when host power is not available (0072-0074.  The list of applications may be stored as EF.DIR (0069).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the invention as taught by  Wu in view of Holtmanns to use a flag in the AID list/table as taught by Royston thereby enabling the UE to determine which applications can be executed when host power is not available.
5.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lindholm (2014/0342719)  in view of Holtmanns et al (2013/0023309).
Regarding claim 8.  Lindholm teaches a method of manufacturing a SIM (0007-0008 – SIM cards manufactured by mobile service providers), comprising: 
writing a first authentication application to the SIM, the first authentication application containing information for identifying subscribers to a first communication line (0038, figure 3 wherein eUICC configured (e.g., manufactured) with EFDIRs 306a, 306b,306c, 306n and authentication applications on the vUICCs are listed in an elementary file directory (EFDIR, figure 3 item 306), 0041 – Virtualization module configured to provide the AIDs of all the vUICCs combined into the eUICC EFDIR as the default UICC and the virtualization module may be configured to modify an AID to be stored in the eUICC EFDIR in order to make them unique within the default UICC, 0042 – Virtualization module further configured to provide a series of commands, such as SELECT and MANAGE CHANNEL commands, 0054 – UE uses virtualization module to create a logical channel to one of the authentication applications via a command MANAGE CHANNEL and select an eUICC EFDIR by issuing a SELECT command.  The UE may then use READ RECORDS command to read a vUICC and an AID of the application on a vUICC.);
 writing a second authentication application to the SIM, the second authentication application containing information for identifying subscribers to a second communication line (0038, figure 3 wherein eUICC configured (0038, figure 3 wherein eUICC configured (e.g., manufactured) with EFDIRs 306a, 306b,306c, 306n and authentication applications on the vUICCs are listed in an elementary file directory (EFDIR, figure 3 item 306), 0041 – Virtualization module configured to provide the AIDs of all the vUICCs combined into the eUICC EFDIR as the default UICC and the virtualization module may be configured to modify an AID to be stored in the eUICC EFDIR in order to make them unique within the default UICC, 0042 – Virtualization module further configured to provide a series of commands, such as SELECT and MANAGE CHANNEL commands, 0054 – UE uses virtualization module to create a logical channel to one of the authentication applications via a command MANAGE CHANNEL and select an eUICC EFDIR by issuing a SELECT command.  The UE may then use READ RECORDS command to read a vUICC and an AID of the application on a vUICC.); and
writing an authentication application list that lists the first authentication application and the second authentication application (0038, figure 3 wherein eUICC configured (e.g., manufactured) with EFDIRs 306a, 306b,306c, 306n and authentication applications on the vUICCs are listed in an elementary file directory (EFDIR, figure 3 item 306), 0041 – Virtualization module configured to provide the AIDs of all the vUICCs combined into the eUICC EFDIR as the default UICC and the virtualization module may be configured to modify an AID to be stored in the eUICC EFDIR in order to make them unique within the default UICC, 0042 – Virtualization module further configured to provide a series of commands, such as SELECT and MANAGE CHANNEL commands, 0054 – UE uses virtualization module to create a logical channel to one of the authentication applications via a command MANAGE CHANNEL and select an eUICC EFDIR by issuing a SELECT command.  The UE may then use READ RECORDS command to read a vUICC and an AID of the application on a vUICC.).
	Lindholm does not explicitly teach the command “writing”.
Holtmanns teaches a method of manufacturing a SIM (0047-0048 – mobile network operators provision (e.g., manufacture SIM) the SIM with EFDIR).  Holtmanns provides an ability to assign (e.g., WRITE) an application-independent user-editable (e.g., WRITE) field that is part of the new application-independent selector assistant 30 functionality (0049).  A descriptive name that is stored in the user-editable (e.g., WRITE) filed (several such fields 30A are shown in figure 2) bound to the EFDIR is assigned (e.g., WRITE) by the user during, e.g., a download operation (e.g., using the user interface 24).  For example, a user downloads from an network operator a USIM for China for a next business trip to be made by the user and the user can assign (e.g., WRITE) “China-data”.  The EFDIR contains the application identity (AID) that is different for each MNO’s applications (0051-0053).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the UE as taught by Lindholm to include a user interface as taught by Holtmanns in order to enable the user to customize authentication applications that are stored on the SIM thereby making it easier for the user to select which SIM card to use when traveling to different countries.
Regarding claim 9.  Lindholm teaches a method of manufacturing a SIM 0007-0008 – SIM cards manufactured by mobile service providers), comprising:
	writing a second authentication application to the SIM in which a first authentication application has been written, the first authentication application containing information for identifying subscribers to a first communication line, the second authentication application containing information for identifying subscribers to a second communication line (0038, figure 3 wherein eUICC configured (e.g., manufactured) with EFDIRs 306a, 306b,306c, 306n and authentication applications on the vUICCs are listed in an elementary file directory (EFDIR, figure 3 item 306), 0041 – Virtualization module configured to provide the AIDs of all the vUICCs combined into the eUICC EFDIR as the default UICC and the virtualization module may be configured to modify an AID to be stored in the eUICC EFDIR in order to make them unique within the default UICC, 0042 – Virtualization module further configured to provide a series of commands, such as SELECT and MANAGE CHANNEL commands, 0054 – UE uses virtualization module to create a logical channel to one of the authentication applications via a command MANAGE CHANNEL and select an eUICC EFDIR by issuing a SELECT command.  The UE may then use READ RECORDS command to read a vUICC and an AID of the application on a vUICC.); and
writing an authentication application list that lists the first authentication application and the second authentication application (0038, figure 3 wherein eUICC configured (e.g., manufactured) with EFDIRs 306a, 306b,306c, 306n and authentication applications on the vUICCs are listed in an elementary file directory (EFDIR, figure 3 item 306), 0041 – Virtualization module configured to provide the AIDs of all the vUICCs combined into the eUICC EFDIR as the default UICC and the virtualization module may be configured to modify an AID to be stored in the eUICC EFDIR in order to make them unique within the default UICC, 0042 – Virtualization module further configured to provide a series of commands, such as SELECT and MANAGE CHANNEL commands, 0054 – UE uses virtualization module to create a logical channel to one of the authentication applications via a command MANAGE CHANNEL and select an eUICC EFDIR by issuing a SELECT command.  The UE may then use READ RECORDS command to read a vUICC and an AID of the application on a vUICC.).
Lindholm does not explicitly teach the command “writing”.
Holtmanns teaches a method of manufacturing a SIM (0047-0048 – mobile network operators provision (e.g., manufacture SIM) the SIM with EFDIR).  Holtmanns provides an ability to assign (e.g., WRITE) an application-independent user-editable (e.g., WRITE) field that is part of the new application-independent selector assistant 30 functionality (0049).  A descriptive name that is stored in the user-editable (e.g., WRITE) filed (several such fields 30A are shown in figure 2) bound to the EFDIR is assigned (e.g., WRITE) by the user during, e.g., a download operation (e.g., using the user interface 24).  For example, a user downloads from an network operator a USIM for China for a next business trip to be made by the user and the user can assign (e.g., WRITE) “China-data”.  The EFDIR contains the application identity (AID) that is different for each MNO’s applications (0051-0053).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the UE as taught by Lindholm to include a user interface as taught by Holtmanns in order to enable the user to customize authentication applications that are stored on the SIM thereby making it easier for the user to select which SIM card to use when traveling to different countries.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2015/0334761) Liao teaches a method of manufacturing a SIM wherein baseband controller may read and write data to/from one of the SIMS.
	---(2016/0157092) UY et al teaches a method of manufacturing a SIM wherein the SIM routing device routes the first instruction to the first instruction to the first authentication application and routes a second instruction to a second authentication application, after receiving a response responsive to the first instruction from the SIM.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646